United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.E., Appellant
and
DEPARTMENT OF THE ARMY,
Fort Benning, GA, Employer
__________________________________________
Appearances:
Alfonza Whitaker, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-445
Issued: January 14, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On February 1, 2012 appellant, through counsel, filed a timely appeal from the
October 12, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP)
affirming the denial of her claim for compensation for the period August 3 to October 26, 2009.
The Board docketed the appeal as No. 12-445.
The case has previously been before the Board. The facts as set forth in the Board’s prior
opinion are hereby incorporated by reference.1 In its April 1, 2011 decision, the Board set aside
decisions dated March 30 and 31, 2010 and remanded the case for further development of the
medical evidence by OWCP. The Board further remanded the case for OWCP to reconsider
whether appellant’s prior cervical, thoracic and lumbar spondylosis, right shoulder cuff
tendinitis, right carpal tunnel syndrome and lumbar radiculopathy were aggravated by the
January 12, 2009 incident. The Board noted that there were two conflicting versions of what
occurred on January 12, 2009 and instructed OWCP to further develop the factual evidence to
include obtaining the report from the military police with regard to the January 12, 2009
employment injury. The Board also noted that OWCP erred when, in discussing the factual
1

Docket No. 10-1527 (issued April 1, 2011). OWCP accepted that on January 12, 2009 appellant sustained a
sprain of her shoulder, upper arm and right acromioclavicular joint as well as a sprain of the lumbar region of the
back.

evidence, it made a statement which it attributed to Sergeant First Class (SFC) Garcia, but that
there was no direct statement by SFC Garcia in the record.2
On remand, OWCP proceeded to further develop the medical evidence; however, there is
no indication that OWCP conducted any further factual development of the claim in accordance
with the Board’s instructions. As the Board noted in its prior opinion, further development of the
factual evidence was necessary in order to properly analyze the medical evidence. Accordingly,
the Board remands this case for further development of the factual evidence in accordance with
the Board’s April 1, 2011 decision. After further development of the factual evidence, OWCP
shall develop a new statement of accepted facts and refer appellant to an appropriate physician
for further development of the medical evidence to be followed by a de novo decision.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 12, 2011 is set aside and the case is remanded for further
proceedings consistent with this order.
Issued: January 14, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

2

Id.

2

